Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: Claims 1-9, drawn to "a method for controlling an injection molding machine" and classified in B29C35/0288;
Group II: Claims 10-17: Drawn to "An injection molding machine", classified in B29C45/77; and 
Group III: claims 18-19, drawn to "device comprising a non-transitory computer-readable storage medium storing processor-executable instructions" and classified in B29C2945/76003
The inventions are independent or distinct, each from the other because:

Inventions of Groups II and I are related as apparatus and a process for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice materially different processes such as injection molding using a molten metal.

Groups I and III are distinct because the apparatus as claimed can be used to practice materially different processes, such as injection molding using a molten metal.

Groups II and III are related as combination and subcombination. The combination injection molding machine comprising a sensor coupled to the machine does not require the particular non-transitory computer-readable storage medium storing processor-executable instructions. For example, the combination could utilize an actuation-lever or switch for its controller. The subcombination has separate utility, such as in a fully computerized injection molding machine.

Continuation of Enter Search and/or Examination Burden -the inventions have acquired a separate status in the art in view of their different classification
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
-the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Katharine Su on 2 April 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 and 18-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 10, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 20, and 21 of copending Application No. 16/562,592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they teach injection molding apparatuses that read upon or are obvious in view of each other-
Regarding claim 10, the reference application teaches an injection unit (claim 15 claims an injection unit) having a mold (claim 15 claims a mold) forming a mold cavity and a screw (claim 15 claims a screw) that moves from a first position to a second position, a controller (claim 15 claims a controller) adapted to control operation of the injection molding machine according to an injection cycle and a recovery profile, and a sensor(claim 15 claims a sensor) coupled (claim 15 claims a sensor coupled to the machine and the controller) to the injection molding machine and the controller. 
Regarding claim 14, the reference application teaches is located at a leading end of the screw near the nozzle (claim 15 claims that the sensor is located at a leading end of the screw near the nozzle).
Regarding claim 15, the reference application teaches wherein the sensor is located at a position ahead of a check ring of the screw (claim 15 claims that the sensor is ahead of the check ring of the screw).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 16, and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12, 13, 16, and 17 recite “the at least one variable.” There is insufficient antecedent basis for this limitation. It is unclear if the at least one variable is different from the at least one measured variable recited in claim 10. For the purposes of this office action this limitation will be interpreted as it being the same. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11-13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuta et al. (US 20170312954 A1, hereinafter “Nobuta”). 

Regarding claims 10, Nobuta teaches an injection molding machine comprising: 
an injection unit having a mold forming a mold cavity and a screw that moves from a first position to a second position, the injection unit adapted to receive and inject a molten plastic material into the mold cavity via the screw to form a molded part; 
a controller (control section 50; [0023]-[0024] teaches a control section for operating the screw and a control program for operating or halting the screw; [0045] teaches all the elements are controlled by the control section)  adapted to control ([0045] teaches all the elements are controlled by the control section) operation of the injection molding machine according to an injection cycle (see Fig. 3 and Fig. 6 showing the injection and recovery processes) and a recovery profile (see Fig. 3 and Fig. 6 showing the injection and recovery processes); 
a sensor ([0052] teaches a load cell to measure back pressure on the screw; [0106] teaches that the melt front can be detected by the load cell) coupled to the injection molding machine ([0052] teaches a load cell on the machine) and the controller ([0045] teaches all the elements are controlled by the control section), the sensor adapted to measure (an apparatus 
wherein upon completion of the injection cycle, the controller commences (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency) the recovery profile (see Fig. 3 and 6) in which the screw is moved to the first position, the controller further adjusts (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency) an operational parameter (see Fig. 3 and 6; [0106] when the load cell detects the melt front is present or absent can be detected by the load cell, which causes the screw to continue rotation, stop, or reverse rotate) of the injection molding machine based on the at least one measured variable.

Regarding claims 11-13 and 16-17, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency. The apparatus of Nobuta is capable of performing those functions as it possesses the required structure to perform those functions (for illustration see Figs. 3 and 6; [0052]; [099]-[0114]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuta in view of Oomori (US 20150084221 A1, hereinafter “Oomori”).
Regarding claim 14, Nobuta fails to teach wherein the first sensor is located at a leading end of the screw near the nozzle. 
In the same field of endeavor Oomori teaches that a pressure sensor may be location at the end of the screw rotation section (sensor is installed in nozzle adapter 60; see [0049]; [0044] teaches that the pressure sensor may be a direct or indirect pressure sensor; see Fig. 1 showing the location of the pressure sensor). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the cycle control of Nobuta with the sensors of Oomori. Nobuta teaches that a pressure sensor may be included in the heating cylinder ([0107]), such as the pressure sensor taught in Oomori. Further, Oomori and Nobuta both have load cell sensors to detect the cycle conditions. Finally, Oomori teaches that an injection molding machine may be fitted with a nozzle adapter and sensor that does not need to be replaced ([0031]), thus a person having ordinary skill in the art before the effective filing date would have found it desirable for that reason. 

Regarding claim 15, Nobuta fails to teach wherein the first sensor is located at a position ahead of a check ring of the screw.
In the same field of endeavor Oomori teaches that a pressure sensor may be located ahead of the check ring of the screw (see Fig. 1 showing adapter 60 ahead of the check ring; the sensor 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the cycle control of Nobuta with the sensors of Oomori. Nobuta teaches that additional sensors may be included in the heating cylinder ([0107]), such as the pressure sensor taught in Oomori. Further, Oomori and Nobuta both have load cell sensors to detect the cycle conditions. Finally, Oomori teaches that an injection molding machine may be fitted with a nozzle adapter and sensor that does not need to be replaced with the nozzle ([0031]), thus a person having ordinary skill in the art before the effective filing date would have found it desirable for that reason. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742